Fourth Court of Appeals
                               San Antonio, Texas
                                     February 9, 2018

                                   No. 04-17-00128-CR

                                   Joshua SANCHEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR7686
                      Honorable Lorina I. Rummel, Judge Presiding


                                     ORDER

    The Appellant’s Motion for Extension of Time to File Motion for Rehearing En Banc is
GRANTED. Time is extended until March 5, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court